Citation Nr: 1146213	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida



THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at a private hospital on December 22, 2004.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to September 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment rendered on December 22, 2004 at a private medical facility.

2.  It has not been shown that a VA or other Federal facility/provider was feasibly available.

3.  It has been shown that the care was rendered in a medical emergency of such nature that delay would have been hazardous to life or health to a prudent layperson.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical expenses incurred at a private hospital on December 22, 2004, are met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care, 38 U.S.C.A. §§ 1725 and 1728.  To be eligible for care under 38 U.S.C.A. § 1725, the Veteran cannot be eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  Because the Board concludes that the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728, there is no need to discuss 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability;(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to reimbursement under 38 U.S.C.A. § 1728.  The November 2007 statement of the case (SOC) noted that on December 22, 2004 at approximately 4:30 pm the Veteran telephoned Telcare Tampa with a chief complaint of unilateral calf pain.  The medical records from the Computerized Patient Records System (CPRS) read in part that the Veteran called and indicated a new onset of intermittent right calf burning for four days.  He stated that his calf felt hot to touch and his leg looked pale.  The Veteran was unable to tell if his leg was swollen and denied trauma, pain, redness, cyanosis, and other symptoms.  It was noted that the Veteran was advised to seek immediate evaluation.  The Veteran indicated understanding and planned to go to a local emergency room.  

Medical records from F.H. reflected that the Veteran presented to the emergency room a little after 5 pm.  His presenting complaint was burning in the right leg calf area.  He was discharged a few hours later with the diagnosis of right leg pain/paresthesis.

The claim was denied in March 2005.  The reasons for not approving the claim were that the care was not rendered in a medical emergency and that VA facilities were feasibly available to provide care.

As an initial matter, the Board notes that a January 2001 rating shows that the Veteran has been in receipt of a total rating based on individual unemployability (TDIU) since June 26, 2000.  Thus, he has a total disability permanent in nature, resulting from a service-connected disability.  38 U.S.C.A. § 1728(a)(3).

Turning to criteria (b) and (c), the term "emergency treatment" is defined under 38 U.S.C.A. § 1725(f)(1).  Emergency treatment means medical care or services furnished, in the judgment of the Secretary (A) when Department or other Federal facilities are not feasibility available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility.  

Beginning with (A), VA notes in the file indicate that VA facilities were available before 5pm, indicating that the VA facilities nearest the Veteran closed at 5pm.  As reflected above the Veteran telephoned Telcare Tampa at approximately 4:30 pm and therefore did not reasonably have time to get to a VA facility before 5pm.  Therefore, the Board concludes that criteria (A) is met.  

With regard to (B), after stating his symptomatology to Telcare Tampa, the Veteran was advised to seek immediate evaluation.  It was specifically noted that the Veteran indicated understanding and planned to go to a local emergency room, which he did.  The Board concludes that after being told by a Telcare employee to seek immediate attention, a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  Thus, criteria (B) is met.  

The Board notes that criteria (C) is not applicable at there was no need to transfer the Veteran as he was discharged after being seen in the emergency room.  In conclusion, the Board finds that the criteria for reimbursement under 38 U.S.C.A. § 1728 are met.  








ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at a private hospital on December 22, 2004 is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


